DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 4-8 in “Claims -11/24/2020” with “Amendment/Req. Reconsideration-After Non-Final Reject - 11/24/2020”, have been acknowledged by Examiner.
This office action considers claims 1-22 pending for prosecution, wherein claims 13-22 are withdrawn from further consideration, and claims 1-12 are presented for examination. 
Claim Rejections - 35 USC § 112
2. 	Applicant’s argument, in the “Applicant Arguments/Remarks Made in an Amendment” filed on 11/24/2020, see “Without conceding the merits of the rejection, claims 4 through 7 have been amended in furtherance of speedy prosecution. Withdrawal of the rejection is respectfully requested” (remarks on page 6), has been considered and is persuasive. 
In view of that along with the relevant amendment to claim 4-7, in the file “Claims” filed on 11/24/2020, the 35 U.S.C. § 112(b) rejection to claims 4-7 has been withdrawn.
Response to Arguments
 3.	Applicant's arguments “Remarks - 11/24/2020 - Applicant Arguments/Remarks Made in an Amendment” with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 11/24/2020, have been fully considered, but they are not persuasive, because of the following:
Examiner respectively disagrees with Applicant’s arguments see i) “Miller fails to disclose the features of claim 1. For example, Miller fails to at least disclose "analyzing, by a machine learning system, the image to determine whether an end point has been reached, the end point based on a feature of interest out of the plurality of features observable in the image” and “As a result, the end point First Named Inventor: Thomas Gary MillerAppl. No.: 16/409,477is determined based on knowledge of the ion dose being delivered to the sample per unit time, so that timing the process accordingly so that the process is stopped when the desired dose is delivered. And although Miller generally discloses that a "machine vision algorithm can be used to measure the characteristics of the lamella to calculate an adjustment factor to be used in determining subsequent doses," see paragraph 29, such disclosure does not disclose determining an end point based on a feature of interest observable in an image. At most, Miller discloses pre-determining an end point based on characterizing material removal rate and beam current. As such. Miller fails to disclose "analyzing, by a machine learning system, the image to determine whether an end point has been reached, the end point based on a feature of interest out of the plurality of features observable in the image," as claimed in claim 1”, (remarks on pages 6-7) because of the following:  
In regards to i), the Examiner respectfully disagrees with the Applicant’s assertion that “Miller fails to disclose the features of claim 1” and “As such. Miller fails to disclose "analyzing, by a machine learning system, the image to determine whether an end point has been reached, the end point based on a feature of interest out of the plurality of features observable in the image". As the Examiner highlighted in the Office Action “Non-Final Rejection - 08/24/2020”, prior art of record Miller et al. (US 20140061032 A1; hereinafter Miller) discloses "analyzing, by a machine learning system, the image to determine whether an end point has been reached, the end point based on a feature of interest out of the plurality of features observable in the image”. For example, [0029] of Miller states “This review may be performed by any practical method, including a SEM image in the system inside the tool used for the low kV thinning or information collected from the TEM or STEM system that produces the final image of the lamella. A machine vision algorithm can be used to measure the characteristics of the lamella to calculate an adjustment factor to be used in determining subsequent doses”, [0030] of Miller states “When subsequent lamellae are produced, the information based on the SEM image review is combined with the new actual measured beam current on the preparation tool to reduce the actual dose per area delivered to more accurately achieve the target sample thickness”, [0045] of Miller states “The lamellae are subsequently reviewed to determine how well the processing achieved its target objective. One or more characteristics of the lamellae are measured either while the lamellae are being milled or at a point in time after the milling of the lamellae is complete (step 906). The one or more characteristics of the lamellae are recorded (step 908), such as lamella thickness, the size of the remaining damage layer, an error offset in mill placement, etc. A second specified dose of ions per area for the low energy focused ion beam is calculated based on the difference between an intended lamella characteristic and the one or more measured characteristics of the first set of lamellae (step 910). This information is feed back into the system to adjust the target dose for the production of additional lamellae. This review may be performed by any practical method, including a SEM image in the system inside the tool used for the low kV thinning or information collected from the TEM or STEM system that produces the final image of the lamella. A second set of one or more sample lamellae is produced using a second pattern milling time to deliver the second specified dose of ions per area for the low energy focused ion beam (step 912). The process ends at terminator 914. This feedback process can be applied multiple times to improve the accuracy of the milling of the finished sample lamellae”, and [0064] of Miller states “Preferred embodiments of the present invention also make use of a particle beam apparatus, such as a FIB or SEM, in order to image a sample using a beam of particles. Such particles used to image a sample inherently interact with the sample resulting in some degree of physical transformation. Further, throughout the present specification, discussions utilizing terms such as "calculating," "determining," "measuring," "generating," "detecting," "forming," or the like, also refer to the action and processes of a computer system, or similar electronic device, that manipulates and transforms data represented as physical quantities within the computer system into other data similarly represented as physical quantities within the computer system or other information storage, transmission or display devices”. Thus, as highlighted in the Office Action “Non-Final Rejection - 08/24/2020” and as detailed above, Miller discloses "analyzing, by a machine learning system, the image to determine whether an end point has been reached, the end point based on a feature of interest out of the plurality of features observable in the image".										As Applicant's other arguments, for dependent claims 2-12, are based on the patentability of the claim 1, remarks on pages  6-7, no further response is put forward.
Applicant’s amendment of claims 4-7 in “Claims - 11/24/2020” are to address 35 U.S.C. § 112(b) rejections, and the amendment to claim 8 is not substantive and seems to clarify the grammatical context of the limitation. 
As the Applicant's arguments are not persuasive, and claims amendments are not substantive, this Office Action maintains the rejection of the “Non-Final Rejection - 08/24/2020” for claims 1-12 accommodating the amendments in “Claims - 11/24/2020”.
An updated rejection of the claims is provided below, accommodating the non-substantive amendments in “Claims - 11/24/2020”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

4.	Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 20140061032 A1; hereinafter Miller).


Regarding claim 1, Miller teaches a method (see the entire document, specifically Fig. 1+; [0001+], and as cited below) comprising: 
obtaining, by a charged particle beam (see [0001, 0002, 0021, 0048]), an image of a surface of a sample (see [0002, 0029, 0045-0047, 0054, 0064]), the sample including a plurality of features (see [0023], [0045-0047]; see also Fig. 1); 
analyzing, by a machine learning system (see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38) the image to determine whether an end point has been reached (see [0045, 0051]), the end point based on a feature of interest out of the plurality of features observable in the image (see [0045]),; and 
based on the end point not being reached, removing a layer of material from the surface of the sample (see [0045]).  
Regarding claim 7, Miller teaches all of the features of claim 1.
Miller further teaches wherein analyzing, by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064]), the image to determine whether the end point (Miller see [0045, 0051]) has been reached includes: analyzing the image by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38) to determine the feature of interest from the plurality of features based on a feature vector (Miller see [0045, 0051]).
Regarding claim 8, Miller teaches all of the features of claim 7.
Miller further teaches wherein the feature vector (Miller see [0045, 0051]) includes descriptors defining different portions of the feature of interest (Miller see [0045, 0051]) and one or more descriptors may be selected for use in the feature vector (Miller see [0045, 0051])
Regarding claim 9, Miller teaches all of the features of claim 1. 
Miller further teaches wherein removing a layer of material from the surface of the sample includes: cutting with a laser (see [0032]), microtome or any other device that removes material.  
Regarding claim 10, Miller teaches all of the features of claim 1. 
Miller further teaches wherein removing a layer of material from the surface of the sample includes: milling, by a focused ion beam, the surface of the sample to remove a layer of material (see [0032]).  
Regarding claim 11, Miller teaches all of the features of claim 1. 
Miller further teaches wherein the sample is a lamella (see [0032]).
Regarding claim 12, Miller teaches all of the features of claim 1. 
Miller further teaches wherein the feature of interest is circuit structure included in a semiconductor wafer (see [0025, 0037, 0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


5.	Claims 2-5 are rejected under 35 U.S.C.103 as being unpatentable over Miller et al. (US 20140061032 A1; hereinafter Miller), in view of Bulut et al. (US 20200117739 A1; hereinafter Bulut). 
Regarding claim 2, Miller teaches all of the features of claim 1.
Miller further teaches wherein the machine learning system (see [0029-0030, 0054, 0061-0064]; see Claim 38) (see below for “is an artificial neural network”).
But, Miller does not expressly disclose “(wherein the machine learning system) is an artificial neural network”.
However, in the analogous art, Bulut teaches a learning component that generates, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or the operational metrics and transmits the problem descriptions to a database ([Abstract]), wherein (Fig. 1+; [0019+]) learning component 114 can include an encoder-decoder structure associated with the artificial intelligence (for example, associated with the deep-learning algorithms such as RNNs) ([0029]), a learning component operatively coupled to a processor can generate, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or operational metrics. Further, the learning component can transmit the problem descriptions to a first database ([0061, 0062]), where wherein the artificial intelligence includes a recurrent neural network (Claim 5).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bulut’s learning component comprising of artificial intelligence that includes a recurrent neural network into Miller’s method, and thereby, modified Miller’s (by Bulut) method will have wherein the machine learning system (Miller see [0029-0030, 0054, 0061-0064]; see Claim 38 in view of Bulut [0062, Claim 5]) is an artificial neural network (in view of Bulut [0061-0062], Claim 5]).	
The ordinary artisan would have been motivated to modify Miller in the manner set forth above, at least, because this inclusion provides a learning component operatively coupled to a processor can generate, using artificial intelligence, that can detect problem descriptions from one or more of the subset of key performance indicators (Bulut [0062]), which can help address any problems during a process.
Regarding claim 3, modified Miller (by Bulut) teaches all of the features of claim 2.
Modified Miller (by Bulut) further teaches wherein the artificial neural network (in view of Bulut [0062, Claim 5]) is a convolutional neural network, multi-layer perceptron or a recurrent neural network (in view of Bulut [0062], Claim 5]).
Regarding claim 4, modified Miller (by Bulut) teaches all of the features of claim 2.
Modified Miller (by Bulut) further teaches wherein analyzing, by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether the end point (Miller see [0045, 0051]) has been reached includes: segmenting, by the artificial neural network (in view of Bulut [0061-0062], Claim 5]), the image to determine the feature of interest from the plurality of features (Miller see [0045] in view of Bulut [0061-0062], Claim 5]).  
Regarding claim 5, modified Miller (by Bulut) teaches all of the features of claim 2.
Modified Miller (by Bulut) further teaches wherein analyzing, by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether the end point (Miller see [0045, 0051]) has been reached includes: classifying, by the artificial neural network (in view of Bulut [0062, Claim 5]), the plurality of features in the image to determine the feature of interest from the plurality of features (Miller see [0045] in view of Bulut [0061-0062], Claim 5]).  
6.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Miller et al. (US 20140061032 A1; hereinafter Miller), in view of Bhattiprolu et al. (US 9905394 B1; hereinafter Bhattiprolu). 
Regarding claim 6, Miller teaches all of the features of claim 1.
Miller further teaches wherein analyzing, by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether the end point (Miller see [0045, 0051]) has been reached (see below for “includes: placing a bounding box around the feature of interest to determine a size and location of the feature of interest within the image”)
But, Miller does not expressly disclose “wherein analyzing, by the machine learning system, the image to determine whether the end point has been reached) includes: placing a bounding box around the feature of interest to determine a size and location of the feature of interest within the image”.
However, in the analogous art, Bhattiprolu teaches a system described herein analyzes an object using a charged particle beam device where the charged particle beam device is used to generate high resolution 3D data sets by sequentially removing material from the object, exposing surfaces of the object and generating images of the surfaces ([Abstract]), wherein (Fig. 1+; C3 L15 + ) the system described herein comprises a step of generating lamellas comprising the sides of the opening and of identifying the material characteristics of those lamellas, where material characteristics of the generated lamellas are determined. More precisely, in method step S9, the first lamella 807 (i.e. the boundary lamella), the second lamella808 and the third lamella809 are analyzed with respect to their material characteristics using the second charged particle beam 312. In other words, an analysis is carried out to identify the material and/or the composition of elements each lamella has at a particular pixel in its respective image. The material characteristics may also comprise, for example, information about the quantity of a specific element and/or its size and/or its structure contained in the material (C18 L27-42), where now provide for generating filtered data for each pixel or a group of pixels of the generated images of the first lamella 807, the second lamella 808 and the third lamella 809. More precisely, filtered data is generated for each pixel of the second image of the second surface 801 of the first lamella 807, of the third image of the first side 805 of the second lamella 808 and of the fourth image of the third side 806 of the third lamella 809 (C20 L1-38).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bhattiprolu’s generating filtered data for each pixel or a group of pixels of the generated images of lamellas into Miller’s method, and thereby, modified Miller’s (by Bhattiprolu) method will have wherein analyzing, by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether the end point (Miller see [0045, 0051]) has been reached includes: placing a bounding box around the feature of interest to determine a size and location of the feature of interest within the image (Miller in view of Bhattiprolu C18 L27-42; C20 L1-38). 
The ordinary artisan would have been motivated to modify Miller in the manner set forth above, at least, because this inclusion provides a system to generate high resolution 3D data sets by sequentially removing material from the object, exposing surfaces of the object and generating images of the surfaces, where filtered data is generated for each pixel of an image for a lamella (Bhattiprolu C18 L27-42; C20 L1-38), where identified material characteristics and the filtered data of the filtered images is used to obtain information on the material characteristics for each pixel of each surface generated when material is sequentially removed from the object (Bhattiprolu C21 50-54).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898